Mr- Justice Huger
delivered the opinion of the court.
In the case oi the Planters and Mechanics Bank vs. Moses Cohen, (2 Nott & McCord, 440,) it was decided that the court would not grant an order l’or consolidation, unless satisfied that no injury was to result to the plaintiff. In the case bel ore' the court, a consolidation must necessarily produce delay, as the amount of the two notes is beyond the summary jurisdiction of the court, and delay is always such an injury to the party complaining, as should prevent the court from ordering a consolidation.
The motion must therefore be granted.
Justices Nott and Gantt, concutred.